1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                        WESTERN DIVISION
11

12   ARAYIK K.,                                )   No. CV 18-10370-PLA
                                               )
13                      Plaintiff,             )   JUDGMENT
                                               )
14                v.                           )
                                               )
15   ANDREW M. SAUL, COMMISSIONER              )
     OF SOCIAL SECURITY                        )
16   ADMINISTRATION,                           )
                                               )
17                      Defendant.             )
                                               )
18

19         In accordance with the Memorandum Opinion filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of defendant, the Commissioner of Social
21   Security Administration, is affirmed consistent with the Memorandum Opinion.
22

23   DATED: April 9, 2020                          ______________________________________
                                                               PAUL L. ABRAMS
24                                                    UNITED STATES MAGISTRATE JUDGE
25

26

27

28
